     Case 2:20-cr-00054 Document 135 Filed 07/26/21 Page 1 of 2 PageID #: 1107



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                 CHARLESTON


UNITED STATES OF AMERICA


v.                                          CRIMINAL NO. 2:20-cr-00054


NEDELTCHO VLADIMIROV



                                      ORDER

        Pending is the Motion of the United States of America,

pursuant to Rule 6(e) of the Federal Rules of Criminal Procedure,

for     authorization    to   disclose   specified    grand   jury   materials

relevant to the above-styled case.              Upon consideration of the

Motion, the Court finds that the disclosure of the specified grand

jury materials in the above-styled case to Probation is necessary

as an aid in preparation of the Pre-Sentence Investigative Report

and authorizes the United States Attorney to disclose the same to

Probation.

        The Grand Jury information referenced herein is provided

subject to the provisions of Rule 6(e), Federal Rules of Criminal

Procedure, and shall be used only in the preparation of the Report.

Grand Jury material shall not be copied or published to any person

whose knowledge of the same is not necessary to the preparation of

the defense.      Upon request, all copies of Grand Jury material will
  Case 2:20-cr-00054 Document 135 Filed 07/26/21 Page 2 of 2 PageID #: 1108



be returned to the Government or destroyed at the close of the

case.

        It is ORDERED that the motion in this matter be SEALED.

        The Clerk is directed to send a copy of this Order to counsel

of record for all parties.



        Entered this _______
                      26th   day of July, 2021.



                                         _____________________________
                                         IRENE C. BERGER
                                         United States District Judge




                                     2
